

116 HR 7167 IH: Pandemic Fishery Disaster Response Act
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7167IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Golden (for himself and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Magnuson-Stevens Fishery Conservation and Management Act to add a pandemic as a potential cause of a fishery resource disaster.1.Short tittleThis Act may be cited as the Pandemic Fishery Disaster Response Act.2.Transition to sustainable fisheriesSection 312(a)(1) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861a(a)(1)) is amended—(1)in subparagraph (B) by striking ; or and inserting ;;(2)in subparagraph (C) by striking . and inserting ; or; and(3)by adding at the end the following:(D)a pandemic, as such term is defined by the Secretary of Health and Human Services..